Citation Nr: 1638051	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-26 769	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left upper extremity.

2.  Entitlement to service connection for radiculopathy of the right upper extremity.

3.  Entitlement to service connection for adrenal gland tumor. 

4.  Entitlement to service connection for ischemic heart disease as due to herbicide exposure.

5.  Entitlement to a higher evaluation for depression and posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation.

6.  Entitlement to a higher evaluation for diabetes mellitus, Type II, currently assigned a 10 percent evaluation prior to April 19, 2012 and 20 percent hereafter.  

7.  Entitlement to a higher evaluation for left lower extremity radiculopathy, currently assigned a 10 percent prior to April 8, 2014 and 20 percent thereafter.  

8.  Entitlement to a higher evaluation for right lower extremity radiculopathy, currently assigned a 10 percent prior to April 8, 2014 and 20 percent thereafter.  

9.  Entitlement to a higher evaluation for lumbosacral strain and A T12-L1 compression currently diagnosed as degenerative disc disease, currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent, 
The National Veterans Disability Advocates, LLC


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran requested a hearing in July 2014 but has since then withdrawn all of the issues on appeal.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1967 to March 1970.

2.  On October 31, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


